ACCEPTED
                                                                                                 01-14-00584-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                           3/23/2015 11:59:52 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK

                                   IN THE
                              COURT OF APPEALS
                    FOR THE FOURTEENTH JUDICIAL DISTRICT     FILED IN
                            OF TEXAS, AT HOUSTON       1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                      MARCO ANTONIO MORENO3/23/2015 11:59:52 AM
                                          Appellant                    CHRISTOPHER A. PRINE
                                             v.                               Clerk

                                 The State of Texas
                                       Appellee
                           On Appeal In Case Number 16,198
                   From the 21ST District Court of Washington County
                       The Hon. Terry Flenniken, Judge Presiding


    STATE' WAIVER OF OPPORTUNITY TO RESPOND TO APPELLANT'S
                         ANDERS BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       Comes now the State of Texas, by the undersigned assistant district attorney, and
respectfully waives the opportunity to file a brief in response to the Anders brief filed by
the appellant's counsel. The State would respectfully show the Court the following:


                                              I.
       In keeping with the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1296 (1967), appointed counsel for the appellant has filed a brief containing the
conclusion that this appeal is frivolous. The appellant has been notified of his right to
review the appellate record and to file a pro se brief.


                                              II.
       A review of the appellant's brief reveals no question of constitutional dimension or
other issue requiring review in the interest of justice.


                                             III.
       A copy of this instrument will be served on counsel for the appellant through
eFile.txcourts.gov, on the date of the filing of this instrument with the clerk of this court.
       THEREFORE, the State of Texas waives the opportunity to file a response to the
Anders brief filed by the appellant's attorney, and moves the Court to affirm the trial
court's judgment.

                                            Julie Renken
                                            District Attorney
                                            21st Judicial District

                                            /s/ Eric Berg

                                            Eric Berg
                                            Assistant District Attorney
                                            Washington County, Texas
                                            110 S. Park
                                            Brenham, Texas 77833
                                            (979) 277-6247
                                            SBOT: 00793329
                                            eberg@wacounty.com